

114 SRES 137 ATS: Congratulating the administration, staff, students, and alumni of Roosevelt University on the occasion of the 70th anniversary of the University.
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 137IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Kirk (for himself and Mr. Durbin) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the administration, staff, students, and alumni of Roosevelt University on the
			 occasion of the 70th anniversary of the University.
	
 Whereas on April 17, 2015, Roosevelt University, located in Chicago, Illinois, will celebrate the 70th anniversary of the founding of the University on April 17, 1945;
 Whereas Roosevelt University has graduated more than 95,000 students who have become leaders in their professions and careers, including the first African-American mayor of Chicago, Harold Washington;
 Whereas Roosevelt University was founded at a time when most institutions of higher education in the United States did not enroll large numbers of minority or immigrant students;
 Whereas Roosevelt University became 1 of the first colleges in the United States to admit all qualified students, regardless of race, religion, or national origin;
 Whereas throughout its history, Roosevelt University has always remained true to the values of inclusiveness, opportunity, and social justice; and
 Whereas today, Roosevelt remains 1 of the most diverse universities in the Midwest: Now, therefore, be it
	
 That the Senate— (1)congratulates the administration, staff, students, and alumni of Roosevelt University on the occasion of the 70th anniversary of the University; and
 (2)wishes the entire Roosevelt community many years of continued success in the future.